DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  Each claim is missing a period at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 18, the limitation “the first tooth and the second tooth forming adjacent pairs of stator teeth…” is indefinite.  It is unclear how the two singular first and second teeth can form adjacent pairs (plural), as the first tooth and second tooth could only reasonably be considered to form a singular pair of stator teeth, not multiple pairs.  It is noted that in claim 18, line 6, the word “teeth” is missing in the phrase “adjacent pairs of stator distributed,” in what should read “adjacent pairs of stator teeth distributed.”
Regarding claim 7, claim 1, from which claim ultimately 7 depends, establishes that the first receiving region is associated with the first tooth and first number of winding.  However, claim 7 requires, “wherein the first receiving region is configured to accommodate the second number of turns based on a plurality of second tooth parameters comprising the second stem width, the second length, and the second extension length,” which is conflicts with the structure established in the claims from which it depends.
Regarding claim 9, claim 1, from which claim 9 depends, establishes “an opening configured to receive a rotor.”  Claim 9 then furthers claims that “the teeth are distributed around the opening and form a cylindrical opening configured to receive a rotor.”  It is unclear if claim 9 is referring to the rotor of claim 1, or if the term “a rotor” of claim 9 is intended to claim a different rotor other than the rotor established in claim 1.
Claims 9-10 each recites the limitation "the plurality of the adjacent pairs of the stator teeth" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (EP 2288007 A2).
	With respect to claim 18, Ota teaches a stator (Figure 4, #135) assembly for a permanent magnet motor ([0026]), comprising: a yoke (defined by outer ring portion of stator #135) forming an outer support; a plurality of teeth (31/32/33/34/35/36) in connection with the yoke and extending into an opening formed by the yoke, the plurality of teeth comprising a first tooth (31) and a second tooth (32), wherein the first tooth (31) is arranged adjacent to the second tooth (32) and the first tooth (31) and second tooth (32) form a plurality of adjacent pairs (31/32, 33/34, 35/36) of stator distributed about a rotational axis of the motor; a first coil ( when device of Figure 4 is arranged as in Figure 12, could be coil #U1) comprising a first conductive winding having a first number of turns (note the 4 turns denoted for coil #U1) disposed around the first tooth (tooth accommodating coil #U1 in Figure 12); a second coil (V2) comprising a second conductive winding having a second number of turns (note the 3 turns denoted for coil #V2) disposed around the second tooth (tooth accommodating coil #V2 in Figure 12), wherein the first number of turns (4 turns) is different from the second number of turns (3 turns); and wherein the stator (135) is configured to receive three winding phases (U/V/W) comprising a first winding phase (U phase), a second winding phase (V phase), and a third winding phase (W phase), wherein each of the adjacent pairs of the stator teeth comprises two of the three winding phases forming the first coil and the second coil (clearly seen).  
	With respect to claim 19, Ota teaches wherein the first number of turns (4 turns) and the second number of turns (3 turns) of the adjacent pairs of the stator teeth are evenly distributed among the winding phases connected to the adjacent pairs of stator teeth about the opening (clearly seen in Figure 12).  
	With respect to claim 20, Ota teaches wherein the adjacent pairs of the stator teeth form a hybrid winding configuration comprising alternating coils comprising the first number turns (4 turns) and the second number of turns (3 turns) evenly distributed about the opening (clearly seen in Figure 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (7,969,104) in view of Jordan (EP 2814141).
	With respect to claim 1, Taniguchi teaches an electric motor stator (Figure 2A, #10) comprising: a yoke (11) comprising an outer support (clearly seen) and forming an opening configured to receive a rotor (2) comprising a plurality of permanent magnets (magnets of rotor #12 seen in Figure 2B); a first tooth (tooth #1) extending into the opening and comprising a first stem portion (stem of #1 clearly seen in the same way as Applicant’s stem) and a first arc portion (arc of #1 clearly seen in the same way as Applicant’s arc), wherein the first arc portion extends from the first stem portion forming a first receiving region (defined by stem of tooth #1 for accommodating a coil winding) configured to receive a first stator coil (U-phase coil) comprising a first number of turns in connection with a first electrical phase (U-phase) of a power supply; a second tooth (tooth #2) extending into the opening adjacent the first tooth (1), the first tooth (1) and the second tooth (2) forming adjacent pairs of stator teeth (1/2, 3/4, 5/6, etc.) extending into the opening, the second tooth (2) comprising a second stem portion (stem of #2 clearly seen in the same way as Applicant’s stem) and a second arc portion (arc of #2 clearly seen in the same way as Applicant’s arc), wherein the second arc portion extends from the second stem portion forming a second receiving region (defined by stem of tooth #2 for accommodating a coil winding) configured to receive a second stator coil (W-phase coil) comprising a second number of turns in connection with a second electrical phase (W-phase) of the power supply; and wherein the stator (10) is configured to receive three winding phases (U/V/W) comprising the first winding phase (U-phase), the second winding phase (W-phase), and a third winding phase (V-phase), wherein each of the adjacent pairs of the stator teeth (1/2, 3/4, 5/6, etc.) comprises two of the three winding phases (clearly seen), and wherein each of the first number of turns and the second number of turns are evenly distributed among the three winding phases (U/V/W) connected to the adjacent pairs of stator teeth about the opening formed by the stator (10).  Although the turn number is not specified, the Examiner notes that the turn number for all teeth is either identical, or the odd numbered teeth having larger width teeth and defining the first tooth of each pair will all have the same number of turns based on the tooth size, and likewise, the smaller width even numbered teeth defining the second tooth of each pair will all have the same number of turns based on the tooth size, which may be different from one another based on the tooth size.  Either scenario anticipates the claim.  Taniguchi fails to explicitly teach wherein the permanent magnets of the rotor are disposed in a plurality of rotor slots.  Jordan teaches wherein it is well known in the art to provide permanent magnet rotor magnets by disposing the permanent magnets of the rotor in a plurality of rotor slots ([0003]).  Because Taniguchi does not specify the magnet mounting arrangement of the rotor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Taniguchi, with the apparatus of Jordan so as to provide simple substitution of one known permanent magnet rotor magnet mounting configuration for another, to provide the predictable result of the slot mounted permanent magnets being suitable for use in a permanent magnet rotor, as is well known in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 4, Taniguchi teaches wherein the first receiving region (defined by stem of tooth #1 for accommodating a coil winding) is defined as a first stem (stem of #1 clearly seen in the same way as Applicant’s stem) width of the first tooth (1) extending along a first length of the first tooth (1) and a first extension length of the first arc portion (arc of #1 clearly seen in the same way as Applicant’s arc).  
	With respect to claim 5, Taniguchi teaches wherein the first receiving region (defined by stem of tooth #1 for accommodating a coil winding) is configured to accommodate the first number of turns based on a plurality of first tooth parameters comprising the first stem width, the first length, and the first extension length.  
	With respect to claim 6, Taniguchi teaches wherein the second receiving region (defined by stem of tooth #2 for accommodating a coil winding) is defined as a second stem (stem of #2 clearly seen in the same way as Applicant’s stem) width of the second tooth (2) extending along a second length of the second tooth (2) and a second extension length of the second arc portion (arc of #2 clearly seen in the same way as Applicant’s arc).    
	With respect to claim 7, Taniguchi teaches wherein the first receiving region (or second receiving region, see 112 rejection above) is configured to accommodate the second number of turns based on a plurality of second tooth (2) parameters comprising the second stem width, the second length, and the second extension length. 
	With respect to Claim 8, Taniguchi and Jordan are relied upon for the reasons and disclosures set forth above.  Taniguchi further teaches wherein at least one of the first tooth parameters (i.e. stem width/extension length) defining a first receiving region (defined by stem portion of first tooth #1, for accommodating a respective coils) and second tooth parameters (i.e. stem width/extension length) defining the second receiving region (defined by stem portion of second tooth #2, for accommodating a respective coils) are proportioned.  Taniguchi and Jordan fail to teach wherein at least one of the first tooth parameters defining the first receiving region and second tooth parameters defining the second receiving region are proportioned differently based on a turn ratio between first number of turns and the second number of turns.  It would have been an obvious design choice to provide wherein at least one of the first tooth parameters defining the first receiving region and second tooth parameters defining the second receiving region are proportioned differently based on a turn ratio between first number of turns and the second number of turns, since designing the teeth dimensions of the stator device based on any number of parameters are well known and obvious to tuning the device.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claim 9, Taniguchi teaches wherein the plurality of the adjacent pairs of the stator teeth (1/2, 3/4, 5/6, etc.) are distributed around the opening and form a cylindrical opening configured to receive a rotor (12).  
	With respect to claim 10, Taniguchi teaches wherein the plurality of adjacent pairs of the stator teeth (1/2, 3/4, 5/6, etc.) are evenly spaced around the opening and separated by a plurality of stator slots (SL/SL1).  
	With respect to claim 11, Taniguchi teaches stator assembly (Figure 2A, #10) for a permanent magnet motor, comprising: a yoke (11) forming an outer support  (clearly seen) configured to receive a rotor (2) comprising a plurality of permanent magnets (magnets of rotor #12 seen in Figure 2B); a plurality of teeth (1/2/3/4/5, etc.) in connection with the yoke (11) and extending into an opening formed by the yoke (10), the plurality of teeth comprising a first tooth (1) comprising a first coil (U-phase coil) having a first number of turns and a second tooth (2) comprising a second coil (W-phase coil) having a second number of turns, wherein the first tooth (1) is arranged adjacent to the second tooth (2) about a rotational axis of the motor, and the first tooth (1) and the second tooth (2) form a plurality of adjacent pairs of stator teeth (1/2, 3/4, 5/6, etc.); and wherein the stator assembly (10) is configured to receive three winding phases (U/V/W phases) comprising a first winding phase (U-phase), a second winding phase (W-phase), and a third winding phase (V-phase), wherein each of the first number of turns of the first coil (U-phase on tooth #1) and the second number of turns of the second coil (W-phase on tooth #2) are evenly distributed among the three winding phases (U/V/W) and two of the three winding phases are connected to each of the adjacent pairs of stator teeth (clearly seen in Figure 2A).  Although the turn number is not specified, the Examiner notes that the turn number for all teeth is either identical, or the odd numbered teeth having larger width teeth and defining the first tooth of each pair will all have the same number of turns based on the tooth size, and likewise, the smaller width even numbered teeth defining the second tooth of each pair will all have the same number of turns based on the tooth size, which may be different from one another based on the tooth size.  Either scenario anticipates the claim.  Taniguchi fails to explicitly teach wherein the permanent magnets of the rotor are disposed in a plurality of rotor slots.  Jordan teaches wherein it is well known in the art to provide permanent magnet rotor magnets by disposing the permanent magnets of the rotor in a plurality of rotor slots ([0003]).  Because Taniguchi does not specify the magnet mounting arrangement of the rotor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Taniguchi, with the apparatus of Jordan so as to provide simple substitution of one known permanent magnet rotor magnet mounting configuration for another, to provide the predictable result of the slot mounted permanent magnets being suitable for use in a permanent magnet rotor, as is well known in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 12, Taniguchi and Jordan are relied upon for the reasons and disclosures set forth above.  Taniguchi further teaches an obvious, but unspecific number of coil turns for the first and second number of turns.  Taniguchi and Jordan fail to teach wherein the first number of turns of the first coil comprises at least twice as many turns as the second number of turns of the second coil.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the first number of turns of the first coil comprises at least twice as many turns as the second number of turns of the second coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 13, Taniguchi teaches wherein the first tooth (1) comprises a first stem portion (stem of #1 clearly seen in the same way as Applicant’s stem) extending into the opening from the yoke (11) to a first distal end portion forming a first arc portion (arc of #1 clearly seen in the same way as Applicant’s arc).
	With respect to claim 14, Taniguchi teaches wherein the first stem portion (stem of #1 clearly seen in the same way as Applicant’s stem) and the first arc portion (arc of #1 clearly seen in the same way as Applicant’s arc) form a first receiving region (defined by stem of tooth #1 for accommodating a coil winding) configured to receive the first number of turns of the first coil.  
	With respect to claim 15, Taniguchi teaches wherein the second tooth (2) comprises a second stem portion (stem of #2 clearly seen in the same way as Applicant’s stem) extending into the opening from the yoke (11) to a second distal end portion forming a second arc portion (arc of #2 clearly seen in the same way as Applicant’s arc).
	With respect to claim 16, Taniguchi teaches wherein the second stem (stem of #2 clearly seen in the same way as Applicant’s stem) and the second arc (arc of #2 clearly seen in the same way as Applicant’s arc) form a second receiving region (defined by stem of tooth #2 for accommodating a coil winding) configured to accommodate the second number of turns of the second coil.    
	With respect to claim 17, Taniguchi teaches wherein the first receiving region (defined by stem of tooth #1 for accommodating a coil winding) is larger than the second receiving region (defined by stem of tooth #1 for accommodating a coil winding).  Note the wider stem and arc for tooth #1 compared to tooth #2.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (EP 2288007 A2).
	With respect to claim 1, Ota teaches an electric motor stator (Figures 4 and 12, #135) comprising: a yoke (defined by outer ring portion of stator #135) comprising an outer support and forming an opening configured to receive a rotor (133) comprising a plurality of permanent magnets ([0026]); a first tooth (31) extending into the opening and comprising a first stem portion (stem of tooth #31 clearly seen in the same way as Applicant’s stem) and a first arc portion (arm of tooth #31 clearly seen in the same way as Applicant’s arc), wherein the first arc portion extends from the first stem portion forming a first receiving region (defined by body of stem of tooth #31 for accommodating the coil) configured to receive a first stator coil comprising a first number of turns (note number of coil turns 3 or 4, alternating between adjacent teeth in Figure 12) in connection with a first electrical phase of a power supply; a second tooth (32) extending into the opening adjacent the first tooth (31), the first tooth (31) and the second tooth (32) forming adjacent pairs of stator teeth (31/32, 33/34, 35/36) extending into the opening, the second tooth (32) comprising a second stem portion (stem of tooth #32 clearly seen in the same way as Applicant’s stem) and a second arc portion (arc of tooth #32 clearly seen in the same way as Applicant’s arc), wherein the second arc portion extends from the second stem portion forming a second receiving region (defined by body of stem of tooth #32 for accommodating the coil) configured to receive a second stator coil comprising a second number of turns (note number of coil turns 3 or 4, alternating between adjacent teeth in Figure 12) in connection with a second electrical phase of the power supply; and wherein the stator (135) is configured to receive three winding phases (U/V/W phases) comprising the first winding phase, the second winding phase, and a third winding phase (clearly seen in Figures 4 and 12), wherein each of the adjacent pairs of the stator teeth (31/32, 33/34, 35/36) comprises two of the three winding phases (clearly seen), and wherein each of the first number of turns (note number of coil turns 3 or 4, alternating between adjacent teeth in Figure 12) and the second number of turns (note number of coil turns 3 or 4, alternating between adjacent teeth in Figure 12) are evenly distributed among the three winding phases connected to the adjacent pairs of stator teeth about the opening formed by the stator.  Ota fails to explicitly teach permanent magnets of the rotor are disposed in a plurality of rotor slots.  Jordan teaches wherein it is well known in the art to provide permanent magnet rotor magnets by disposing the permanent magnets of the rotor in a plurality of rotor slots ([0003]) as an alternative to the ring magnet type taught by Ota.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Ota, with the apparatus of Jordan so as to provide simple substitution of one known permanent magnet rotor magnet mounting configuration (slot type vs ring type) for another, to provide the predictable result of the slot mounted permanent magnets being suitable for use in a permanent magnet rotor, as is well known in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 2, Ota and Jordan are relied upon for the reasons and disclosures set forth above.  Ota further teaches wherein the turn ratio between the first number of turns to the second number of turns is 1.33:1.  Ota and Jordan fail to explicitly teach wherein the turn ratio between the first number of turns to the second number of turns is at least 2:1.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the turn ratio between the first number of turns to the second number of turns is at least 2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 3, Ota and Jordan are relied upon for the reasons and disclosures set forth above.  Ota further teaches wherein the turn ratio between the first number of turns to the second number of turns is 1.33:1.  Ota and Jordan fail to teach wherein the first receiving region and the second receiving region are proportioned differently based on a turn ratio between the first number of turns and the second number of turns.  It would have been an obvious design choice to provide wherein the first receiving region and the second receiving region are proportioned differently based on a turn ratio between the first number of turns and the second number of turns, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,693,336. Although the claims at issue are not identical, they are not patentably distinct from each other because 
	With respect to claim 1, see claim 1 and 3 of U.S. Patent No. 10,693,336.
	With respect to claim 2, see claim 2 of U.S. Patent No. 10,693,336.
	With respect to claim 3, see claim 1 of U.S. Patent No. 10,693,336.
	With respect to claim 4, see claim 1 of U.S. Patent No. 10,693,336.
	With respect to claim 5, see claim 1 of U.S. Patent No. 10,693,336.
	With respect to claim 6, see claim 1 of U.S. Patent No. 10,693,336.
	With respect to claim 7, see claim 1 of U.S. Patent No. 10,693,336.
	With respect to claim 8, see claim 1 of U.S. Patent No. 10,693,336.
	With respect to claim 9, see claim 4 of U.S. Patent No. 10,693,336.
	With respect to claim 10, see claim 5 of U.S. Patent No. 10,693,336.
	With respect to claim 11, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 12, see claim 8 of U.S. Patent No. 10,693,336.
	With respect to claim 13, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 14, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 15, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 16, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 17, see claim 9 of U.S. Patent No. 10,693,336.
	With respect to claim 18, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 19, see claim 6 of U.S. Patent No. 10,693,336.
	With respect to claim 20, see claim 6 of U.S. Patent No. 10,693,336.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to winding configuration electric motor are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837